department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code - contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions f you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number 47632s in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure dollar_figure legend b individual c individual d individual f business h business j business m date o date p state r state s dollar amount t dollar amount u dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code’ as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issues are you formed to obtain grants primarily benefitting b through f yes for the reasons given below are private interests being served prohibiting you from qualifying for exemption under sec_501 of the code yes based on the reasons stated below facts individuals b c and d are listed as your governing members b owns and operates f as a sole_proprietor f is a for profit jewelry business run from b’s home c and d were selected as board members by b as being friends who live nearby b hired h a professional fundraising company based in r to seek private grants for f signed a contract with h on date m to provide the following services b foundation research grant application preparation and packaging grant proposal writing consultation to direct the client toward the best avenue to reach grant funding goals although you have three board members b was the only individual to sign this contract as part of the grant writing process h promised to aid f in securing approximately dollar_figure if a minimum of dollar_figure none of the grant requests sent out by h were ever provided to you or b in grant funding the fee charged for this was s dollars the contract also states is not raised approximately t dollars of the fee will be waived b was contacted by a representative of j a for profit company based in r and told a foundation was willing to provide a grant of approximately dollar_figure that b had a tax-exempt corporation through which to give approximately of grant proceeds to local charities therefore upon receipt of the grant around dollar_figure or would be wired to your bank account to be donated back to the community b signed a contract with j to provide the following services for a fee of u dollars to f on the condition home state non-profit corporation non-profit corporate kit irs form_1023 again although you have three board members b was the only individual to sign this contract the representative of j told b that receiving the grant money for f hinged upon receiving tax-exemption as it was a stipulation of the donor and was the only way to receive grant funding also until tax-exemption was received no names of those providing the grant funding would be released b was also told that after tax-exemption was received b would be able to work directly with the donor foundation and would no longer need the services of j a business plan for the grant proposal was provided on f’s letterhead this proposal showed that the grant funding would be used for supplies outside labor photography marketing consulting advertising it consulting tools trade_show fees and expenses travel and website development consistent with the needs of a jewelry business the grant proposal contained more than dollar_figure stated that b is struggling to operate f and would love to do more advertising and hire employees receiving grant funding would allow these goals to be accomplished in expenses directly related to f you also per j’s contracted services you were incorporated on date o in state p your articles of incorporation state your specific purpose is to provide distribution of funds to local schools to assist with book and equipment purchases and to help with benefits for schools you will also provide donations to the local humane society your activities are essentially the same as the above listed purposes you plan to make donations to support local schools and animal services although you did not submit actual budgets you indicated your intentions were to split the received from the potential grant funds between two entities this would entail an approximate donation of dollar_figure funds would be used for f you further documented your intentions by stating you needed to set up a c due to the potential donors stipulation the only reason for donating to your local community through the c was to fulfill the potential donors stipulation the c was the only way you would receive funds for your business to two designated charities the remainder of the grant you indicated since you filed form_1023 both h and j seem to have closed down you did not have the information about the potential donor and you do not expect to receive the initial grant described above you explained that you simply wanted to receive grant money for your jewelry business f and you were happy to donate a portion of it back into the community you also explained that you plan to apply for more grants in the future do expect to apply again it was very encouraging that got at least one donor to commit with the rising costs of my materials am struggling to keep my business going would love to do more advertising and i'd love to be able o hire some help a grant would be such as blessing law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court of the united_states interpreted the requirement in sec_501 that an organization be operated exclusively by indicating that in order to fail within the claimed exemption an organization must be devoted to exempt purposes exclusively this plainly means that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 765_f2d_1387 9th cir cert_denied 497_us_1005 the court held that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code of a nonprofit corporation that conducted continuing medical education tours the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes in kj's fund raisers inc v commissioner 74_tcm_669 the court held that a nonprofit organization which sold lottery tickets on the premises of a for-profit business had a substantial non-exempt purpose to enhance the profits of the for-profit business the owners of the for-profit business formed the nonprofit organization purportedly to raise funds for distribution to charitable causes the nonprofit's lottery tickets were sold during the regular business hours by the owners and employees of the for-profit business the owners of the for-profit initially controlled the board and later indicated that it would vest control in unrelated parties the nonprofit opined that the organization would fold without the original founders of the organization as officers in finding that the nonprofit had a substantial nonexempt purpose the court reasoned that the owners of the for-profit were in a position to control the nonprofit additionally the court found that the publicity received by the for-profit was a significant benefit application of law based on our analysis you do not satisfy the operational requirements of the code and regulations to be recognized as exempt under sec_501 of the code your operations will result in impermissible private benefit to insiders moreover you have not shown that you are formed exclusively for an exempt_purpose under sec_501 of the code the facts show you were formed to receive a grant to further f’s business operations this results in impermissible private benefit to b through f which precludes you from exemption under sec_501 you do not meet the operational_test under sec_1_501_c_3_-1 of the regulations and are not operated exclusively for one or more exempt purposes’ as set forth in sec_1_501_c_3_-1 of the regulations because your net_earnings inure in whole or in part to the benefit of f and f’s owner b you were created to secure grants for f f will receive of these grant funds as a result b is receiving a substantial benefit in the form of funds flowing to f you were formed not for c purposes but instead as a requirement for f to receive grant funding this leads to inurement of earnings accruing to b through f which precludes exemption under c you are not operating exclusively for exempt purposes per sec_1_501_c_3_-1 of the regulations as you serve private rather than public interests f would not qualify to receive a grant to support its operations without your approval as a c while you do plan to provide grants to charitable organizations it is clear your primary purpose is to help f qualify for grant funding as f is retaining of any funds received thus f and f’s owner b benefit substantially from your creation by conducting activities that serve private interests you are not operated for an exclusively exempt_purpose you are like the organization in 326_us_279 in that you are not operated exclusively for exempt purposes as described above you substantially further the private interests of your board member b and b’s jewelry business f of all funding you receive only will be used towards charitable purposes the remainder will go to f like the organization in the court case this single nonexempt purpose destroys your claim for exemption under sec_501 of the code you are similar to the corporation described in international postgraduate medical foundation v commissioner and church by mail inc v commissioner supra because f and by extension b benefit substantially from your formation you stated funds would not be released to f without your approval of your application which demonstrates you were created as a c entity with the intention to help f receive grant funding in fact you state you were formed simply to receive grant funding for your for-profit jewelry business your purposes are consistent with the organization described in kj's fund raisers inc b who has control_over your operations as a director and your founder will also simultaneously be managing f you were formed by b to facilitate the flow of funding to f the decision by b to create you to secure grant funding for f shows that the private interests of b are being served conclusion you do not meet the operational requirements to be recognized under sec_501 of the code your primary purpose is to secure grants used to further the private interests of b and through f this constitutes a substantial non exempt activity and provides private benefit and inurement to b accordingly you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
